Allowable Subject Matter

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: independent claims 1, 9 and 19 recite a transcoder including a buffer to store input encoded data. An index mapper may map an input dictionary to an output dictionary. A current encode buffer may store a modified current encoded data, which may be responsive to the input encoded data, the input dictionary, and the map from the input dictionary to the output dictionary. A previous encode buffer may store a modified previous encoded data, which may be responsive to the input encoded data, the input dictionary, and the map from the input dictionary to the output dictionary. A rule evaluator may generate an output stream responsive to the modified current encoded data in the current encode buffer, the modified previous encoded data in the previous encode buffer, and transcoding rules. This type of transcoder has not been shown nor fairly suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corley, Mao and Kelly et al disclose transcoders. However none of these disclose, as independent claims 1, 9 and 19 recite, a transcoder including a buffer to store input encoded data. An index mapper may map an input dictionary to an output dictionary. A current encode buffer may store a modified current encoded data, which may be responsive to the input encoded data, the input dictionary, and the map from the input dictionary to the output dictionary. A previous encode buffer may store a modified previous encoded data, which may be responsive to the input encoded data, the input dictionary, and the map from the input dictionary to the output dictionary. A rule evaluator may generate an output stream responsive to the modified current encoded data in the current encode buffer, the modified previous encoded data in the previous encode buffer, and transcoding rules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/Primary Examiner, Art Unit 2845